Citation Nr: 0917376	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-38 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asbestosis. 

2.  Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2007 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the Veteran's attempt to reopen his claim of 
entitlement to service connection for asbestosis.  He 
perfected a timely appeal to that decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a June 1982 decision, the Board denied service 
connection for asbestosis.  

2.  The evidence associated with the claims file subsequent 
to the June 1982 Board decision is relevant and probative of 
the issue at hand.  


CONCLUSIONS OF LAW

1.  The June 1982 Board decision denying service connection 
for asbestosis is final.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1100 (2008).  

2.  New and material evidence has been received since the 
June 1982 Board decision sufficient to reopen the Veteran's 
claim for service connection for asbestosis.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156, 3.159(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the Veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the Veteran filed his petition to reopen the 
claim for service connection for asbestosis after August 29, 
2001, the Board will apply these revised provisions.  See 38 
C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

The Veteran's NAVPERS-553, Notice of Separation from U.S. 
Naval Service, reflects that he was trained as a signalman 
and that he performed duties related to this aboard Navy 
ships; he served aboard the SS Kennesaw and the SS Kotu Gede.  
The Veteran was awarded the World War II victory medal and 
the European-African-Middle Eastern Theater Ribbon.  His 
service medical records reflect no complaints of or treatment 
for asbestosis.  On his January 1946 separation examination 
report, clinical evaluation of the lungs was normal; a chest 
x-ray was negative.  

A VA consultation sheet, dated in November 1949, indicates 
that the Veteran was seen for complaints of nasal allergy, 
associated with severe frontal headaches.  The diagnosis was 
allergic rhinitis.  A similar diagnosis was reflected in a 
medical certificate in July 1951.  

The Veteran's initial claim for service connection for 
asbestosis (VA Form 21-526) was received in March 1981.  In a 
statement in support of claim (VA Form 21-4138), dated in May 
1981, the Veteran indicated that the only time he was exposed 
to asbestosis was during his period of service aboard the 
ships and in the shipyards when the ships were being 
repaired.  The Veteran stated that, since discharge, his 
occupation has been in sales; thereby eliminating the 
possibility of a work related cause for his asbestosis.  

Submitted in support of the Veteran's claim was a statement 
from Lincoln Bynum, M.D., from the pulmonary consultation 
center, dated in May 1981, indicating that the Veteran was 
seen for a physical examination in February 1981; at that 
time, he gave a history of having worked in a ship yard 
during World War II on a pipe fitting job.  His physical 
examination was unremarkable; however, his chest x-ray 
revealed bilateral pleural thickening and calcification, 
especially on the diaphragmatic pleura.  There was a density 
in the left upper lobe which also appeared pleural but may 
have some parenchymal component.  The Veteran underwent a 
lung and pleural biopsy, which revealed fibrotic changes 
consistent with asbestosis.  Dr. Bynum stated that his 
diagnostic impression was that the Veteran has pleural and 
pulmonary asbestosis secondary to his exposure during 
military service.  

In a June 1982 decision, the Board denied service connection 
for asbestosis.  The decision was based on a finding that the 
nature of the Veteran's service, as a signalman, was not such 
as to lead to a conclusion that the current lung changes were 
the result of asbestos exposure in service.  

Received in January 2007 was a statement in support of claim 
(VA Form 21-4138), wherein the Veteran requested to reopen 
his claim for service connection for asbestosis.  Submitted 
in support of the claim was a statement from Dr. Walter N. 
Skinner, dated in April 1983, which confirmed that the 
clinical impression, based upon x-ray abnormalities and 
previous work in the military, was that the findings were 
most likely of those of pleural asbestosis.  Also submitted 
was the report of a chest x-ray performed in December 1985, 
showing bilateral pleural disease with calcifications on the 
left, and a pulmonary function test also performed in 
December 1985, showing mild to moderate obstruction in the 
lungs.  

Received in March 2007 were personnel records, which show 
that the Veteran had detached duty as armed guard on board 
U.S. Armed Merchant Vessel S.S. Kota Gede.  On July 10, 1945, 
detached duty completed as armed guard on board U.S. Armed 
Merchant Vessel S.S. Kota Gede.  On that date, he had 
detached duty, AGC, US Naval Repair base, Nola, FFA.  

Of record is a statement from Dr. Howard M. Mintz, dated in 
January 2007, indicating that he has cared for the Veteran 
for over 10 years.  Dr. Mintz noted that the Veteran has 
radiographic and physiologic evidence of restrictive lung 
disease secondary to asbestosis.  Historically, the 
asbestosis occurred from exposure while in military service.  

In a February 2007 statement, the Veteran indicated that he 
was assigned to the Merchant Marine Vessel "the Kennesaw 
Mountain," a T2 tanker which carried fuel; he was aboard 
that ship from July 1944 to April 1945.  The Veteran noted 
that the vessel had a considerable number of insulated pipes 
present throughout the ship and the sleeping quarters.  Since 
they were part of the Armed Guard, they were allowed access 
to all parts of the vessel and were potentially exposed to 
asbestosis throughout the period of service aboard the ship.  
The Veteran indicated that he was subsequently assigned to 
the SS Kota Gede on May 22, 1945; he noted that this ship 
also had a large number of insulated pipes similar to those 
found on the Kennesaw Mountain.  He served aboard that ship 
until he was discharged in July 1945.  

Received in May 2007 were treatment reports from Dr. Howard 
Mintz, dated from October 1996 through March 2007.  These 
records show that the Veteran has been diagnosed with 
asbestosis since October 1996, at which time it was noted 
that he was seen for asthma complicated by asbestosis.  

In a statement in support of claim (VA Form 21-4138), dated 
in September 2007, the Veteran reported an occupational 
history both prior to and following his discharge from 
service.  Prior to service, the Veteran worked as a 
pipefitter; he fabricated pipe sections and worked in a large 
open building.  Following service, the Veteran primarily 
worked in retail until he retired.  

Received in December 2007 was an article from the 
Mesotehlioma & Asbestos Awareness Center titled "US Navy 
Vets."  This article stated that from the days before World 
War II until the mid 1970's, nearly every ship that was 
manned by U.S. Navy personnel contained asbestos.  It was 
noted that "because fire and heat resistance was considered 
to be of the utmost importance aboard these vessels, asbestos 
was literally everywhere, not only in expected  places like 
the boiler or gun rooms but also in mess halls, galleys, and 
sleeping quarters."  Exposure was inescapable.  This article 
stated that, as a result, many US Navy Vets have been 
diagnosed with asbestos-related diseases.  A particular rise 
in the rates of such diseases has occurred during the past 20 
years, since these diseases lay dormant in the body, often 
for three to five decades.  


IV.  Legal analysis-New and material evidence.

Service connection for asbestosis was previously denied by 
the Board in a decision dated in June 1982.  The Board denied 
the claim on a finding that the nature of the Veteran's 
service, as a signalman, was not such as to lead to a 
conclusion that the current lung changes were the result of 
asbestos exposure in service.  

Based on a review of the evidence, the Board finds that new 
and material evidence has been received to reopen the 
Veteran's claim for service connection for asbestosis.  
Specifically since the last denial of June 1982, the Veteran 
has now submitted evidence that may establish some exposure 
to asbestos in service in the form of the additional service 
personnel records received in March 2007, which shows that 
the Veteran served as Armed Guard on board the SS Kota Gede 
in May 1945; in July 1945, he was assigned to the U.S. Naval 
Repair base.  This evidence is noted to have been accepted by 
the RO as proof of inservice exposure.  The personnel records 
showing duty aboard the armed Merchant vessel relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Thus this evidence, as well as the letter submitted in March 
2007 by Dr. Mintz, who opined that the Veteran had a 
restrictive lung disease secondary to asbestosis, which 
occurred from exposure in the service raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for asbestosis.  This 
evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.  




ORDER

The application to reopen a claim for service connection for 
asbestosis is granted.  


REMAND

Having determined that the Veteran's claim of entitlement to 
service connection for asbestosis is reopened, VA has a duty 
to assist the Veteran in the development of evidence 
pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2007).  

The Veteran's service personnel records indicate that, in 
addition to working as a signalman, he served as an Armed 
Guard aboard several ships during his period of active duty 
in the U.S. Navy.  However, in the statement of the case, 
issued in October 2007, the RO also noted that the Veteran 
worked as a pipefitter for Bethlehem Steel Company for less 
than six months in 1943 prior to military service.  It was 
determined that his occupation as a pipefitter was considered 
a high risk occupation for asbestos exposure.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c) (4) (i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishing a low 
threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  Based on the evidence discussed herein, the Board 
finds that the Veteran bears a current diagnosis of 
asbestosis and alleges that it is related to inservice 
asbestos exposure.  Hence, there is a sufficient link that an 
opinion must be obtained as to whether the Veteran's 
asbestosis is the result of exposure to asbestos in service, 
or otherwise etiologically related to service.  McLendon.  
See id.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following action:

1.  The RO should schedule the Veteran 
for a VA examination by a physician 
knowledgeable in pulmonary disorders.  
The claim's file should be forwarded to 
the examiner.  Following a review of the 
relevant evidence in the claims file, 
obtaining the Veteran's military and 
employment history, the clinical 
examination, and any tests that are 
deemed necessary, to include appropriate 
X-rays, which should be reviewed by a 
designated "B reader" radiologist (i.e., 
one certified by examination to read and 
grade asbestos films), the examiner 
should address the following questions:

a) Does the Veteran have asbestosis?

b) Is it at least as likely as not (i.e., 
50 percent or greater degree of 
probability) that any lung disease that 
is currently present began during service 
or is causally linked to any incident of 
active duty, to include exposure to 
asbestos?

A copy of the "B reader's" report must be 
included in the claims file.  The 
examiner should specifically comment upon 
the role of pre/post-service asbestos 
exposure.  The examiner must explain the 
rationale for all opinions given.  If the 
clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


